                                          Case 3:18-cv-01586-JSC Document 546 Filed 09/03/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7                               NORTHERN DISTRICT OF CALIFORNIA

                                   8
                                   9     IN RE: PACIFIC FERTILITY CENTER                     Case No. 18-cv-01586-JSC

                                  10     LITIGATION
                                                                                             ORDER RE: PLAINTIFF K.L.’S
                                  11                                                         MOTION FOR VOLUNTARY
                                                                                             DISMISSAL
                                  12
Northern District of California




                                                                                             Re: Dkt. No. 536
 United States District Court




                                  13

                                  14

                                  15          These consolidated cases arise out of a March 2018 incident involving a cryopreservation

                                  16   tank storing Plaintiffs’ eggs and embryos. Plaintiff K.L. was a putative class representative in

                                  17   these consolidated actions. Following the Court’s denial of Plaintiffs’ motion for class

                                  18   certification, K.L. seeks to voluntarily dismiss her action without prejudice to refiling in state

                                  19   court where there are approximately 71 individual actions proceeding regarding the same incident.

                                  20   Chart Industries, the only remaining defendant in this federal action, opposes K.L.’s motion for

                                  21   voluntary dismissal. Having considered the parties’ briefs and having had the benefit of oral

                                  22   argument on September 3, 2020, the Court GRANTS K.L.’s motion for voluntary dismissal. Chart

                                  23   has not identified any legal prejudice that it would suffer as a result of a without prejudice

                                  24   dismissal.

                                  25                                              DISCUSSION

                                  26          K.L. moves to voluntarily dismiss her claims without prejudice to refiling in San Francisco

                                  27   Superior Court on an individual basis. K.L. seeks to do so because her counsel represents 47

                                  28   individuals in the state court proceedings and is liaison counsel in those proceedings, but does not
                                          Case 3:18-cv-01586-JSC Document 546 Filed 09/03/20 Page 2 of 4




                                   1   represent any other plaintiffs in the federal proceedings. (Dkt. No. 536-1 at ¶ 1.) Thus, it would be

                                   2   much more efficient and less costly for K.L.’s counsel to represent her in state court.

                                   3          K.L. may dismiss her suit only with Court approval because Chart already answered her

                                   4   complaint. See Fed. R. Civ. P. 41(a)(2). The decision to grant a Rule 41(a)(2) voluntary dismissal

                                   5   “is addressed to the sound discretion of the District Court.” Hamilton v. Firestone Tire & Rubber

                                   6   Co., 679 F.2d 143, 145 (9th Cir. 1982). Generally, a Rule 41(a)(2) motion for voluntary dismissal

                                   7   should be granted “unless a defendant can show that it will suffer some plain legal prejudice as a

                                   8   result.” Smith v. Lenches, 263 F.3d 972, 975 (9th Cir. 2001). Legal prejudice is “prejudice to some

                                   9   legal interest, some legal claim, some legal argument.” Westlands Water Dist. v. United States,

                                  10   100 F.3d 94, 97 (9th Cir. 1996). For example, legal prejudice justifying a motion for voluntary

                                  11   dismissal existed “when the dismissal of a party would have rendered the remaining parties

                                  12   unable to conduct sufficient discovery to untangle complex fraud claims and adequately defend
Northern District of California
 United States District Court




                                  13   themselves against charges of fraud.” Id. (citing Hyde & Drath v. Baker, 24 F.3d 1162, 1169 (9th

                                  14   Cir. 1994), as amended (July 25, 1994)).

                                  15          Chart contends that it will suffer the legal prejudice of the loss of a federal forum. The

                                  16   Ninth Circuit, however, has held that “plain legal prejudice does not result merely because the

                                  17   defendant will be inconvenienced by having to defend in another forum or where a plaintiff would

                                  18   gain a tactical advantage by that dismissal.” Smith, 263 F.3d at 976 (internal quotation marks

                                  19   omitted). In Smith, for example, the Ninth Circuit held that the district court did not err in

                                  20   concluding “that the prospect of litigating the first lawsuit in state court does not amount to plain

                                  21   legal prejudice” and that while the defendant “will be obliged to defend the state court action, this

                                  22   does not add an extra burden to [the defendant] because it was already engaged in defending the

                                  23   state court case.” Id. (internal quotation marks omitted); see also Westlands Water Dist., 100 F.3d

                                  24   at 97 (holding that mere threat of future litigation, without more, does not constitute legal

                                  25   prejudice). Indeed, in Zanowick v. Baxter Healthcare Corp., the defendants removed the action to

                                  26   federal court based on diversity jurisdiction. The plaintiff subsequently filed a state court action

                                  27   against the same defendants for the same claims, but this time adding a non-diverse defendant.

                                  28   The district court granted the plaintiff’s request for voluntary dismissal without prejudice. The
                                                                                          2
                                          Case 3:18-cv-01586-JSC Document 546 Filed 09/03/20 Page 3 of 4




                                   1   Ninth Circuit upheld the dismissal, rejecting the defendant’s argument that the loss of the federal

                                   2   forum amounted to legal prejudice. 850 F. 3d 1090, 1093 n.2 (9th Cir. 2017); see also Carrillo v.

                                   3   Target Corp., No. C 17-05693 WHA, 2017 WL 6497244 (N.D. Cal. Dec. 19, 2017) (explaining

                                   4   that in Zanowick “our court of appeals explicitly rejected defendant’s argument that the loss of a

                                   5   federal forum constituted legal prejudice.”)

                                   6          Westlands Water Dist., does not hold otherwise. Chart relies on the court’s statement that

                                   7   “in determining what will amount to legal prejudice, courts have examined whether a dismissal

                                   8   without prejudice would result in the loss of a federal forum, or the right to a jury trial, or a

                                   9   statute-of-limitations defense,” 100 F.3d. at 97, to support its assertion that the loss of a federal

                                  10   forum constitutes legal prejudice. But all the Westlands Water District court observed was that

                                  11   courts have “examined” whether a dismissal would result in the loss of a federal forum—it did not

                                  12   hold that loss of federal forum constitutes legal prejudice. To the contrary, the cases the
Northern District of California
 United States District Court




                                  13   Westlands case cited for the proposition examined the loss of federal forum and upheld the court’s

                                  14   dismissal without prejudice. Indeed, Chart does not cite a single case in which a court held that

                                  15   being deprived of a federal forum amounted to legal prejudice.

                                  16          Finally, Chart asks for an award of fees and costs in the event the Court grants K.L’s

                                  17   motion. “[I]f the district court decides it should condition dismissal on the payment of costs and

                                  18   attorney fees, the defendants should only be awarded attorney fees for work which cannot be used

                                  19   in any future litigation of these claims.” Westlands, at 97. Chart has not identified any fees and

                                  20   costs it has of yet incurred as to K.L. alone which cannot be used in future state court litigation.

                                  21                                              CONCLUSION

                                  22          As Chart has not identified any legal prejudice that arises from K.L.’s voluntary dismissal,

                                  23   and as it has not articulated any conditions on dismissal warranted by the circumstances, K.L.’s

                                  24   motion for voluntary dismissal without prejudice is GRANTED.

                                  25          This Order disposes of Docket No. 536.

                                  26           IT IS SO ORDERED.

                                  27   Dated: September 3, 2020

                                  28
                                                                                           3
                                       Case 3:18-cv-01586-JSC Document 546 Filed 09/03/20 Page 4 of 4




                                   1
                                                                                   JACQUELINE SCOTT CORLEY
                                   2                                               United States Magistrate Judge
                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                          4
